 Case 0:20-cv-60179-RKA Document 4 Entered on FLSD Docket 01/31/2020 Page 1 of 1



                                                 RETURN OF SERVICE

                                    UNITED STATES DISTRICT COURT
                                      SOUTHERN District of Florida
Case Number: 0:20 -CV-60179-RKA

Plaintiff:
WESLEY RUBIN
vs.
Defendant:
GOOD CLEAN VAPES, LLC

For:
MICHELLE COHEN LEVY
THE LAW OFFICES OF MICHELLE COHEN LEVY, PA
4400 N. FEDERAL HWY
LIGHTHOUSE POINT, FL 33064

Received by OJF SERVICES, INC. on the 28th day of January, 2020 at 9:38 am to be served on GOOD CLEAN
VAPES, LLC C/O ALI SIDDIQUI AS REGISTERED AGENT, 3898 VIA POINCIANA, SUITE 15, LAKE WORTH, FL
33467.

I, Liz Mills, do hereby affirm that on the 30th day of January, 2020 at 1:10 pm, I:

CORPORATE - REGISTERED AGENT: served by delivering a true copy of the SUMMONS AND COMPLAINT
with the date and hour of service endorsed thereon by me, to: ALI SIDDIQUI as Registered Agent At the address
of: 3898 VIA POINCIANA, SUITE 15, LAKE WORTH, FL 33467 for GOOD CLEAN VAPES, LLC C/O ALI
SIDDIQUI AS REGISTERED AGENT, and informed said person of the contents therein, in compliance with state
statutes.


I CERTIFY THAT I AM OVER THE AGE OF 18, HAVE NO INTEREST IN THE ABOVE ACTION, AND THAT I AM A
CERTIFIED PROCESS SERVER, IN GOOD STANDING, IN THE JUDICIAL CIRCUIT IN WHICH THE PROCESS
WAS SERVED. "UNDER PENALTY OF PERJURY, I DECLARE THAT I HAVE READ THE FOREGOING
(DOCUMENT) AND THAT THE FACTS STATED IN IT ARE TRUE, 92.525.




                                                                                     Liz Mills
                                                                                     CPS #890

                                                                                     OJF SERVICES, INC.
                                                                                     13727 S.W. 152nd Street
                                                                                     P.M.B. 354
                                                                                     Miami, FL 33177
                                                                                     (786) 293-5750

                                                                                     Our Job Serial Number: OJF-2020001560


                                 Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1g
